


110 HR 3254 IH: BRAC

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3254
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. Holt (for
			 himself, Mr. Pallone,
			 Mr. Smith of New Jersey, and
			 Mr. Saxton) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To limit cost growth associated with major defense base
		  closures and realignments implemented as part of the 2005 round of defense base
		  closure and realignment.
	
	
		1.Short titleThis Act may be cited as the
			 BRAC Cost Overruns Protection Act of
			 2007 or the BRAC
			 COP Act of 2007.
		2.Limitation on cost
			 growth associated with 2005 round of defense base closure and
			 realignmentThe Defense Base
			 Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) is amended by adding at the end the following new
			 section:
			
				2915.Limitation on
				cost growth applicable to major closures and realignments under 2005
				round
					(a)Semiannual
				report on implementation costs
						(1)In
				generalNot later than October 7, 2007, and every 180 days
				thereafter, the Secretary of Defense shall submit to the congressional defense
				committees a report on the costs of implementing the recommendations of the
				Commission contained in the report transmitted to Congress on September 15,
				2005, under section 2903(e) that relate to closures and realignments that have
				not been fully implemented.
						(2)Estimates
				requiredEach report submitted under paragraph (1) shall include,
				for each individual recommended major base closure or realignment—
							(A)the baseline
				estimate of one-time implementation costs; and
							(B)the current
				estimate of one-time implementation costs, including any increase attributable
				to actual or anticipated costs due to inflation.
							(b)Special
				procedures required To address certain cost increases
						(1)Notification
				requirementIn the event that the Secretary of Defense
				determines, based on a report prepared under subsection (a), that the current
				estimate of one-time implementation costs for an individual major base closure
				or realignment is at least 25 percent greater than the baseline estimate of
				one-time implementation costs for such closure or realignment (in this section
				referred to as a substantially over budget major base closure or
				realignment), the Secretary shall promptly provide notification of such
				determination, including the amount of the expected increase and the date the
				determination was made, to the chairman and ranking member of each of the
				congressional defense committees.
						(2)Business plan to
				control costsThe Secretary of Defense shall develop a business
				plan to reduce the costs of any individual substantially over budget major base
				closure or realignment to a level less than 25 percent greater than the
				baseline estimate for such closure or realignment.
						(c)Implementation
				of substantially over budget major base closures and realignments
						(1)RecommendationsNot
				later than 45 days after an individual base closure or realignment is
				identified in a report required under subsection (a) as a substantially over
				budget major base closure or realignment, the Secretary of Defense shall submit
				to the President a recommendation regarding whether to continue implementation
				of such closure or realignment.
						(2)Justification
				requiredIn the event the Secretary recommends that an individual
				substantially over budget major base closure or realignment should continue to
				be implemented despite the excessive cost overruns, the Secretary shall include
				the justification for continuing such closure or realignment.
						(3)Report to
				CongressNot later than 30 days after receiving a recommendation
				regarding whether to continue implementation of an individual substantially
				over budget major base closure or realignment under paragraph (1), the
				President shall submit to Congress a report including the recommendation of the
				President regarding the implementation of such closure or realignment.
						(4)Congressional
				disapproval
							(A)In
				generalThe Secretary of Defense may not continue or discontinue
				the implementation of an individual substantially over budget major base
				closure or realignment recommended by the President under paragraph (3) if a
				joint resolution is enacted, in accordance with the provisions of subsection
				(d), disapproving such recommendation of the President before the earlier
				of—
								(i)the end of the
				45-day period beginning on the date on which the President submits to Congress
				a report under paragraph (3) that includes a recommendation regarding the
				implementation of an individual substantially over budget major base closure or
				realignment; or
								(ii)the adjournment of
				Congress sine die for the session during which such report is submitted.
								(B)Computation of
				periodFor purposes of subparagraph (A) of this paragraph and
				paragraphs (1) and (2) of subsection (d), the days on which either House of
				Congress is not in session because of an adjournment of more than three days to
				a day certain shall be excluded in the computation of a period.
							(d)Congressional
				consideration of recommendation regarding implementation of substantially over
				budget major base closures or realignment
						(1)Terms of the
				resolutionFor purposes of subsection (c)(4), the term
				joint resolution means only a joint resolution which is introduced
				within the 10-day period beginning on the date on which the President submits
				to Congress a report under subsection (c)(3) that includes a recommendation
				regarding the implementation of a substantially over budget major base closure
				or realignment, and—
							(A)which does not have
				a preamble;
							(B)the matter after
				the resolving clause of which is as follows: That Congress disapproves
				the recommendation of the President on ______ with respect to ______,
				the blank spaces being filled in with the appropriate date and the name of a
				military installation or other information that identifies the individual
				closure or realignment, respectively; and
							(C)the title of which
				is as follows: Joint resolution disapproving the recommendation of the
				President regarding implementation of a substantially over budget major base
				closure or realignment..
							(2)ReferralA
				resolution described in paragraph (1) that is introduced in the House of
				Representatives shall be referred to the Committee on Armed Services of the
				House of Representatives. A resolution described in paragraph (1) introduced in
				the Senate shall be referred to the Committee on Armed Services of the
				Senate.
						(3)DischargeIf
				the committee to which a resolution described in paragraph (1) is referred has
				not reported such resolution (or an identical resolution) by the end of the
				20-day period beginning on the date on which the President submits to Congress
				a report under subsection (c)(3) that includes a recommendation regarding the
				implementation of a substantially over budget major base closure or
				realignment, such committee shall be, at the end of such period, discharged
				from further consideration of such resolution, and such resolution shall be
				placed on the appropriate calendar of the House involved.
						(4)Consideration
							(A)In
				generalOn or after the third day after the date on which the
				committee to which such a resolution is referred has reported, or has been
				discharged (under paragraph (3)) from further consideration of, such a
				resolution, it is in order (even though a previous motion to the same effect
				has been disagreed to) for any Member of the respective House to move to
				proceed to the consideration of the resolution. A Member may make the motion
				only on the day after the calendar day on which the Member announces to the
				House concerned the Member's intention to make the motion, except that, in the
				case of the House of Representatives, the motion may be made without such prior
				announcement if the motion is made by direction of the committee to which the
				resolution was referred. All points of order against the resolution (and
				against consideration of the resolution) are waived. The motion is highly
				privileged in the House of Representatives and is privileged in the Senate and
				is not debatable. The motion is not subject to amendment, or to a motion to
				postpone, or to a motion to proceed to the consideration of other business. A
				motion to reconsider the vote by which the motion is agreed to or disagreed to
				shall not be in order. If a motion to proceed to the consideration of the
				resolution is agreed to, the respective House shall immediately proceed to
				consideration of the joint resolution without intervening motion, order, or
				other business, and the resolution shall remain the unfinished business of the
				respective House until disposed of.
							(B)DebateDebate
				on the resolution, and on all debatable motions and appeals in connection
				therewith, shall be limited to not more than 2 hours, which shall be divided
				equally between those favoring and those opposing the resolution. An amendment
				to the resolution is not in order. A motion further to limit debate is in order
				and not debatable. A motion to postpone, or a motion to proceed to the
				consideration of other business, or a motion to recommit the resolution is not
				in order. A motion to reconsider the vote by which the resolution is agreed to
				or disagreed to is not in order.
							(C)Vote on final
				passageImmediately following the conclusion of the debate on a
				resolution described in paragraph (1) and a single quorum call at the
				conclusion of the debate if requested in accordance with the rules of the
				appropriate House, the vote on final passage of the resolution shall
				occur.
							(D)AppealsAppeals
				from the decisions of the Chair relating to the application of the rules of the
				Senate or the House of Representatives, as the case may be, to the procedure
				relating to a resolution described in paragraph (1) shall be decided without
				debate.
							(5)Consideration by
				other House
							(A)ProceduresIf,
				before the passage by one House of a resolution of that House described in
				paragraph (1), that House receives from the other House a resolution described
				in paragraph (1), then the following procedures shall apply:
								(i)The resolution of
				the other House shall not be referred to a committee and may not be considered
				in the House receiving it except in the case of final passage as provided in
				clause (ii)(II).
								(ii)With respect to a
				resolution described in paragraph (1) of the House receiving the
				resolution—
									(I)the procedure in
				that House shall be the same as if no resolution had been received from the
				other House; but
									(II)the vote on final
				passage shall be on the resolution of the other House.
									(B)DispositionUpon
				disposition of the resolution received from the other House, it shall no longer
				be in order to consider the resolution that originated in the receiving
				House.
							(6)Rules of the
				Senate and HouseThis section is enacted by Congress—
							(A)as an exercise of
				the rulemaking power of the Senate and House of Representatives, respectively,
				and as such it is deemed a part of the rules of each House, respectively, but
				applicable only with respect to the procedure to be followed in that House in
				the case of a resolution described in paragraph (1), and it supersedes other
				rules only to the extent that it is inconsistent with such rules; and
							(B)with full
				recognition of the constitutional right of either House to change the rules (so
				far as relating to the procedure of that House) at any time, in the same
				manner, and to the same extent as in the case of any other rule of that
				House.
							(e)DefinitionsIn
				this Act:
						(1)Major base
				closure or realignmentThe term major base closure and
				realignment means any base closure or realignment that requires
				$150,000,000 or more in military construction costs and an overall, one-time
				implementation cost of $300,000,000 or more.
						(2)Baseline
				estimate of one-time implementation costsThe term baseline
				estimate of one-time implementation costs means the applicable cost set
				forth in the Cost of Base Realignment Actions (COBRA) report used and released
				by the Secretary of Defense at the time the Secretary published in the Federal
				Register and transmitted to the congressional defense committees and the
				Commission the initial list of recommendations for closure or realignment of
				military installations under section
				2914(a).
						.
		
